                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 1 of 15
                                                           16
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 2 of 16
                                                           15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 3 of 16
                                                           15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 4 of 16
                                                           15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 5 of 16
                                                           15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 6 of 16
                                                           15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 7 of 16
                                                           15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 8 of 16
                                                           15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 9 of 16
                                                           15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 10 of 16
                                                            15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 11 of 16
                                                            15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 12 of 16
                                                            15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 13 of 16
                                                            15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 14 of 16
                                                            15
                               22 Filed 06/14/21
Case 1:21-cr-00288-VM Document 23       06/10/21 Page 15 of 16
                                                            15
Case 1:21-cr-00288-VM
Case 1:21-cr-00288-VM Document
                      Document 23
                               22-1Filed
                                      Filed 06/10/21Page
                                          06/14/21    Page
                                                         161ofof16
                                                                 1




                              Defense counsel is directed to make
                              any application for bail before the
                              Magistrate Court.
